COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


NABISCO AND AMERICAN
 PROTECTION INSURANCE COMPANY
                                                                 MEMORANDUM OPINION*
v.     Record No. 0937-05-2                                          PER CURIAM
                                                                    AUGUST 30, 2005
GLORIA TURNER McDANIEL


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Calvin W. Fowler, Jr.; Williams Mullen, on brief), for appellants.

                 (Geoffrey R. McDonald; Geoffrey R. McDonald & Associates,
                 on brief), for appellee.


       Nabisco and its insurer appeal a decision of the Workers’ Compensation Commission

awarding Gloria Turner McDaniel compensation for her left shoulder injury and finding that the

injury constituted a compensable consequence of her January 9, 2002 right shoulder injury. We

have reviewed the record and the commission’s opinion and find no reversible error.

Accordingly, we affirm the commission’s award for the reasons stated by the commission in its

final opinion. See McDaniel v. Nabisco, VWC File No. 209-78-08 (Mar. 21, 2005). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.